Citation Nr: 1041581	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for scar, status post 
arthroscopic surgery for a right medial meniscus tear, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the medial compartment of the left 
knee, post-operative arthroscopy and debridement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which continued the 10 percent rating assigned for the 
Veteran's right knee disability and granted service connection 
for a left knee disability with a temporary 100 percent rating 
effective January 13, 2004, and a 10 percent rating effective 
March 1, 2004.  

The claims were remanded by the Board in May 2008 for additional 
development and to address due process concerns.  More 
specifically, the Board instructed the RO/Appeals Management 
Center (AMC) to send the Veteran appropriate notice regarding his 
claims for increased ratings, to ask the Veteran to identify all 
VA and non-VA facilities that had treated his knees, to make 
arrangements to obtain treatment records from the Naval Hospital 
in Jacksonville, FL, and to schedule the Veteran for appropriate 
VA examinations.  The actions directed by the Board on remand 
have been accomplished and the matters returned for appellate 
review.  

The Board notes that it also remanded a claim for entitlement to 
service connection for tinnitus in May 2008.  Service connection 
for tinnitus was subsequently granted in a January 2010 rating 
decision issued by the AMC.  Therefore, that issue is no longer 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's bilateral knees are manifested by pain, 
weakness, crepitus, popping, swelling, stiffness and limitation 
of motion, but have not exhibited flexion limited to 60 degrees 
or less.  

2.  The Veteran's bilateral knees have exhibited slight lateral 
instability as of July 14, 2008.  
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected scar, status post arthroscopic surgery for a 
right medial meniscus tear, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5010, 5260 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for service-connected degenerative arthritis of the medial 
compartment of the left knee, post-operative arthroscopy and 
debridement, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5010, 5260 (2010).

3.  The criteria for a separate 10 percent rating, and no higher, 
for instability associated with service-connected scar, status 
post arthroscopic surgery for a right medial meniscus tear, have 
been met as of July 14, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, DC 5257 (2010).

4.  The criteria for a separate 10 percent rating, and no higher, 
for instability associated with service-connected degenerative 
arthritis of the medial compartment of the left knee, post-
operative arthroscopy and debridement, have been met as of July 
14, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 
5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where the rating appealed is the initial rating assigned with a 
grant of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

When service connection has been in effect for many years, the 
primary concern for the Board is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  Thus, staged ratings may be assigned if the severity of 
the disability changes during the relevant rating period.  

When evaluating disabilities of the musculoskeletal system, an 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated use 
of the joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2010).

Service connection for scar, post arthroscopic surgery for right 
medial meniscus tear was granted pursuant to 38 C.F.R. § 4.118, 
DC 7805 in conjunction with 38 C.F.R. § 4.71a, DC 5260.  A 10 
percent evaluation was assigned effective June 1, 2000.  See 
November 2001 rating decision.  The 10 percent rating was 
continued in the May 2004 rating decision that is the subject of 
this appeal.  The Veteran's claim for an increased rating for 
this disability was received at the RO on January 30, 2004.  See 
VA Form 21-4138.  Therefore, the Board will determine whether he 
is entitled to an increased rating as of January 30, 2003.  See 
Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-510.

Service connection for degenerative arthritis of the medial 
compartment of the left knee, postoperative arthroscopy and 
debridement, was granted with a temporary evaluation of 100 
percent effective January 13, 2004 and a 10 percent evaluation 
effective March 1, 2004.  The rating was assigned pursuant to 
38 C.F.R. § 4.71a, DCs 5010 and 5260.  As the Veteran is already 
entitled to a total rating prior to March 1, 2004, the Board need 
only consider evidence related to his left knee dated as of March 
1, 2004, forward.  

At this juncture, the Board notes that separate 10 percent 
ratings were granted by the AMC for instability noted in the 
bilateral knees pursuant to 38 C.F.R. § 4.71a, DC 5257, effective 
April 13, 2009.  See April 2009 rating decision.  

The Veteran contends that he is entitled to ratings in excess of 
10 percent for his right and left knee disabilities because he 
experiences painful motion and weakness in both knees that 
radiates up into his lower back area on a daily basis.  He 
asserts that his knee problems are getting worse as time passes 
and that his private doctors have recommended that he change 
professions to reduce the stress on his knees.  The Veteran also 
asserts that he controlled pain using over the counter Motrin or 
Naproxen and that pain rates at a level eight or ten on a scale 
of ten, depending on the day, with some days better than others.  
He reports that his doctor has prescribed Etodolac instead of 
over the counter medications and that he also takes Tylenol 
during the day as needed.  The Veteran describes flare ups; a 
giving way sensation (leading to several near falls); buckling 
(causing him to fall); altered gait (stiff-legged and with a limp 
in an effort to minimize the pressure on his knees); locking, 
popping; weakness; and an inability to kneel, squat or climb, 
activities that are integral parts of his job as an aircraft 
sheet metal mechanic.  He also reports that his knee pain has 
impacted his personal life and leisure time and describes 
difficulty walking; standing for more than 30 minutes; sitting in 
a chair without moving his legs; riding in a car for prolonged 
periods of time and going to the movies; and being unable to run, 
work as a volunteer firefighter, and enjoy play time with his 
godchildren.  See June 2004 notice of disagreement; February 2005 
VA Form 9; May 2009 personal statement.  

Several lay statements have also been submitted in support of the 
Veteran's claims.  In an undated statement, S.G., one of the 
Veteran's co-workers, reports that he has worked with the Veteran 
since December 2001 and that since their working relationship 
began, he has noticed a steady and drastic decline in the 
Veteran's physical abilities, directly inherent to his knees.  He 
reports witnessing the Veteran's knees seemingly give away while 
simply walking in their work space, causing the Veteran to nearly 
fall to the ground.  He also reported at least two occasions that 
he had prevented the Veteran from falling off an aircraft by 
catching him when his knees gave way.  He also indicates that he 
has witnessed the Veteran routinely grimacing in pain and having 
to take numerous breaks to rest his knees before continuing an 
assignment.  

In a September 2008 statement, another of the Veteran's co-
workers, C.H., reports that he had been working with the Veteran 
for nearly eight years and had noted a drastic decline in his 
physical abilities and that with time, the Veteran's ability to 
meet the physical demands has declined, leading to work 
assignments evolving to ones that require less physical strain.  
As the Veteran's supervisor, C.H. reports that he is occasionally 
apprehensive about assigning the Veteran any task that requires 
climbing or heights in fear that he may fall off an aircraft.  

In a February 2009 statement, the Veteran's wife reports that she 
has witnessed his knee pain worsen since 2004 and that pain 
intensifies when the weather gets cool or damp.  She indicates 
that one day, the Veteran's knees buckled while they were 
standing in the kitchen and she could not catch him before he 
fell.  The Veteran's wife reports that he used to take care of 
all the "handyman" work around the house but the knee pain 
prevents him from squatting, kneeling or climbing.  She also does 
not ask him to do any housework that requires him to get on his 
knees, such as scrubbing the tub or snaking the drain.  She 
asserts that the Veteran cannot stand for more than 30 minutes at 
a time and that as a result, they no longer take walks around the 
neighborhood or go dancing.  He is also unable to ride his bike, 
play any extended basketball, or walk around the mall with her 
and their daughters.  In essence, the Veteran's wife asserts that 
the knee pain the Veteran experiences has impacted their social 
and active lifestyle.  See statement from S.E.  

Prior to October 23, 2008, 38 C.F.R. § 4.118, DC 7805 provided 
that other scars were to be rated on limitation of function of 
the affected part.  The Board notes that the criteria pertaining 
to the skin were amended on October 23, 2008 but are not for 
application in this case.

DC 5010 provides that arthritis due to trauma is to be rated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent evaluation 
is merited for X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.

The rating criteria provided for limitation of motion of the knee 
and leg are found at 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 
5260 provides ratings for limitation of flexion.  Flexion of 
either leg limited to 60 degrees is noncompensable, flexion 
limited to 45 degrees merits a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation, and a 30 
percent evaluation requires that flexion be limited to 15 
degrees.  DC 5261 provides ratings of 0 percent for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for extension limited to 15 degrees, 30 
percent for extension limited to 20 degrees, 40 percent for 
extension limited to 30 degrees, and 50 percent for extension 
limited to 45 degrees.  For rating purposes, normal range of 
motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 
4.71, Plate II.

Other impairments of the knee are rated pursuant to DC 5257, 
which provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  

The Veteran underwent a VA compensation and pension (C&P) joints 
examination in May 2004, at which time his claims folder was 
reviewed.  He reported continuing difficulty with his right knee 
with a slight amount of swelling but no buckling.  The Veteran 
described moderate pain but denied wearing a brace, indicating 
that he took Motrin and Naproxen for this.  He continued to be 
followed at the Jacksonville Naval Hospital as a civilian.  It 
was noted that he was working at the Jacksonville Naval Air 
Station as an aircraft mechanic, working six days per week at the 
depot.  The Veteran reported that he had had increasing pain in 
his left knee since he got out of service, which had continued 
with popping and swelling.  The examiner noted that a left 
diagnostic arthroscopy and a medial meniscus debridement was 
performed in January 2004 on the Veteran's left knee.  The 
Veteran indicated that he was not helped by this operation and 
continued to have the same degree of moderate pain and some 
swelling in his left knee at present.  He indicated that both 
knees bother him about the same at present and that they both 
pop.  The Veteran asserted that he was unable to climb, squat or 
knee and had stiffness on sitting.

On physical examination of the Veteran's right knee there was +1 
swelling.  Range of motion was from zero to 125 degrees and there 
was pain over the last 10 degrees, both actively and passively.  
With the five pound weight on his right ankle, the Veteran was 
only able to go from negative 15 to 125 degrees and with five 
repetitions, he had increasing difficulty in doing this along 
with increasing pain and fatigue.  Physical examination of the 
left knee revealed active and passive range of motion from zero 
to 130 degrees, but with a five pound weight, he could only go 
from negative 10 to 130 degrees with clicking in the knee along 
with weakness and fatigue.  The Veteran attempted to squat but 
could only go to 30 degrees and could not go beyond that because 
of pain in the bilateral knees.  The examiner indicated that 
based on the foregoing, the Veteran had a loss of 10 degrees of 
motion in his right knee due to pain, and also had evidence of 
moderate weakness and fatigue, but no incoordination.  He had a 
loss of five degrees of active and passive motion in his left 
knee and evidence of moderate weakness and fatigue with a five 
pound weight on his ankle, but no incoordination.  

The examiner reported that x-rays of both knees revealed some 
mild narrowing of the medial articular cartilage placed 
bilaterally with some increased sclerosis of the medial tibial 
plateau along with some moderate spiking of the medial and 
lateral tibial eminence, all indicating some degenerative changes 
present over the medial compartment of the left and right knee.  
The diagnosis was bilateral degenerative arthritis postoperative 
of medial compartment of both knees.  The examiner noted 
functional impairment at the present time with no squatting, 
climbing, kneeling or prolonged standing or walking for more than 
without a rest.  The examiner further noted that the Veteran did 
not have flare ups with these knees as such, but had a chronic, 
every day aching with them.  

The May 2004 imaging reports have been associated with the claims 
folder and reveal mild degenerative changes of the right knee 
joint seen with narrowing of the joint space, but no bony 
fracture or subluxation.  

A November 2006 x-ray of the bilateral knees revealed no major 
abnormality or joint effusion.  The impression was normal knees 
bilaterally.  

The Veteran was seen as a new patient in July 2008 at Shands 
Jacksonville, at which time he reported bilateral knee pain which 
he described as persistent subject to good and bad days.  He 
remarked that it was a good day on that date.  The Veteran 
described shooting pain diffusely about the knee and swelling in 
the peripatellar region.  The pain varied from sharp to dull and 
aching and was rated as a two to eight on a scale of ten.  The 
Veteran indicated that he had had multiple giving way sensations 
with several near falls and described pseudolocking of the knee 
joint with a painful snap not allowing the knee joint to fully 
extend.  He was unable to squat or kneel.  He indicated that his 
job entailed long term standing and that he wore Red Wing boots 
with shock absorbing insoles.  The Veteran reported taking 
Etodolac with improvement of his pain, as well as Tylenol, but 
indicated that he was frustrated as pain was interfering with his 
quality of life.  He reported that his work took a toll on his 
limbs and that he was unable to engage in significant physical 
activity.  

Physical examination revealed that the Veteran ambulated with a 
mild antalgic gait and did not complete the toe off phase of gait 
on either side.  He was able to raise up onto his toes and heels.  
The examiner noted that his gait was very stiff legged.  Gross 
sensation was intact and equal in the lower limbs and there was 
no atrophy, rashes or lesions.  The examiner described well-
healed portals from his arthroscopic surgery on either knee and 
indicated that there was no warmth, swelling or erythema about 
either knee joint.  His calves were supple and nontender, 
dorsalis pedis pulses were 2+ bilaterally, and plantar and 
dorsiflexion strength was equal bilaterally.

Bilateral knee examination revealed moderate patellofemoral 
crepitus.  Quad tone was 4+/5.  Range of motion was five degrees 
of extension to 115 degrees of flexion on the right and zero 
degrees of extension to 115 degrees of flexion on the left.  
Hamstring flexibility was poor; hip range of motion was well 
preserved with poor hip flexibility; knee joints were stable and 
there was no evidence of a meniscal tear or Baker's cyst 
appreciated.  X-rays were ordered and two views of each knee were 
taken showing mild diffuse degenerative changes of the knee joint 
greatest in the medial compartments.  

The impression was bilateral knee pain with patellofemoral 
osteoarthritis.  The examiner noted that the exam was more 
suggestive than x-ray.  The Veteran was encouraged to look into 
an aquatic running program to regain some level of strength and 
fitness and to perform yoga for stretching.  The examiner did 
note that the Veteran's quality of life and some level of 
function were certainly impaired by the patellofemoral 
osteoarthritis.  

In a letter attached with the July 2008 record from Shands 
Jacksonville, the examiner reported reviewing the January 2004 
operation report of the Veteran's left knee, the May 2004 VA 
examination, and an examination that had been performed in August 
2001.  It was noted that the case history indicates degenerative 
arthritis in both of the Veteran's knees that had worsened over 
recent years and that x-ray evidence showed involvement of both 
knees with occasional incapacitating exacerbations.  

The Veteran was seen in January 2008 with complaint of pain in 
his knees; however, no specific findings were reported.  See 
preventive medicine education note.  He was seen in January 2009 
with the same complaint, at which time physical examination 
revealed that he was alert and ambulatory in no acute distress 
(NAD).  There was no edema or knee swelling.  No assessment 
specific to his knees was made at that time.  See PC physical 
exam note.  

The Veteran underwent another VA C&P examination in April 2009 to 
examine his joints and scars, as instructed in the Board's May 
2008 remand.  The claims folder was reviewed.  The examiner 
initially noted that the most recent bilateral knee x-ray had 
been performed in November 2006 and showed, in his opinion, some 
mild narrowing of the medial joint spaces bilaterally.  The 
Veteran reported that his bilateral knee pain had definitely 
worsened since the November 2006 radiographs.  

The Veteran reported that while taking Etodolac, he had a 
baseline level 2/10 pain in the medial and lateral joint lines of 
the right knee with no provocation but especially on climbing 
ladders, which flares to level 7/10 while repairing aircraft.  He 
also reported weakness and stiffness in the right knee and 
occasional swelling of the right knee at the end of a work shift.  
He denied heat or redness of the right knee but reported 
instability of the right knee and indicated he had a "trick 
knee," often times giving out on him when climbing ladders and 
sometimes with no provocation walking on even ground.  He denied 
right knee locking but did report catching, easy fatigability and 
lack of endurance.  The Veteran was not using a crutch, brace, 
cane or corrective shoe and denied dislocation or recurrent 
subluxation.  The examiner noted that he did not have 
inflammatory arthritis or constitutional symptoms of the same.  
The Veteran indicated that he had lost a few days of work in the 
last year as a result of the right knee but could not recall how 
many.  The examiner indicated that the claims folder did not 
contain any physician notes recommending days off work.  Daily 
activities were limited in that the Veteran cannot do any 
running, jogging or contact or strenuous sports.  He is able to 
do yard work and light home maintenance.  

With regards to his left knee, the Veteran reported that while 
taking Etodolac he had a chronic level 2/10 pain along both the 
medial and lateral joint lines that flares to level 4/10 under 
the same conditions that cause flares of the right knee.  He had 
slight weakness and slight stiffness in the left knee.  At the 
end of his shift, the Veteran noted that he had slight swelling 
of his left knee.  He denied heat or redness but reported 
occasional instability and giving way, but not as severe as the 
right.  He also denied locking but reported crepitus, easy 
fatigability and lack of endurance, again not as severe as the 
right.  The Veteran denied the use of a crutch, brace, cane or 
corrective shoe and denied any dislocation or recurrent 
subluxation.  The examiner noted that he did not have 
inflammatory arthritis or constitutional symptoms of the same.  
The Veteran indicated that he had taken days off from work but 
the examiner indicated that there was no objective documentation 
from physicians that he needed to do so.  The Veteran was unable 
to run or jog and play contact or strenuous sports.  

Physical examination revealed tenderness to palpation of the 
medial and lateral joint lines of both knees.  There was no 
edema, swelling, heat, redness, joint effusion or Baker cyst of 
either knee.  Bilateral anterior and posterior cruciate ligaments 
were stable.  Though the medial and lateral collateral ligaments 
were stable to varus and valgus stressing, there was mild 
instability of both knees on medial and lateral stressing by 
reason of there being loss of joint cartilage, particularly, in 
the examiner's opinion, of the medial menisci.  McMurray sign was 
negative bilaterally; Lachman's sign was mildly positive 
bilaterally in the examiner's opinion by reason of loss of medial 
meniscus cartilage bilaterally but not by reasons of anterior 
cruciate ligament pathology.  There was no pain to patellar 
pressure or hypermobility of the patellae.  

Right knee flexion was from zero to 130 degrees actively and from 
zero to 140 degrees passively with reported level eight flare of 
pain between active and passive ranges of motion.  Left knee 
flexion was from zero to 110 degrees actively and zero to 120 
degrees passively with reported flare of pain to level 4/10 
between active and passive ranges of motion.  Flares of pain were 
primarily along the medial and lateral joint lines of both knees.  
The Veteran stated that he could not do any deep knee bends as 
repetitive motion but did perform 10 repetitions of extension of 
the knees from 90 degrees to zero degrees touching his toes to 
the examiner's outstretched hands following which range of motion 
of the right knee decreased to zero to 100 degrees actively and 
zero to 110 degrees passively.  Range of motion of the left knee 
remained the same.  There was increased pain between active and 
passive ranges of motion by two points on a one to ten scale 
after repetitive motion exercise.  Strength of bilateral knee 
flexion/extension was 5/5 before repetitive motion exercise and 
4/5 afterwards.  There was therefore evidence of increased pain 
and weakness, but no evidence of increased fatigability or 
incoordination after repetitive motion exercise.  The Veteran was 
noted to evidence a very mild limp protecting his right knee 
before and after repetitive motion exercise, which did not change 
after repetitive motion exercise.  

Measurement of the right thigh circumference was 18 centimeters 
proximal to the patella rim revealed circumference of 52 
centimeters, one centimeter less than circumference at the same 
level of the left thigh of 53 centimeters.  The right calf 
measured 39 centimeters greatest circumference compared to the 
left calf greatest circumference being 38 centimeters.  Decreased 
circumference of the right thigh and increased circumference of 
the right calf were, in the examiner's opinion, the result of the 
Veteran walking slightly stiff-legged, protecting his right knee 
and taking more stress on the right ankle, resulting in mild 
atrophy of the right thigh, particularly the anterior quadriceps 
muscles and hypertrophy of the right gastrocnemius and soleus 
muscles of the calf.  

The examiner noted that bilateral knee x-rays revealed no 
abnormality by radiologist report, but in his opinion showed some 
decrease in the medial compartment joint space width compared to 
the lateral compartment.  The Veteran was diagnosed with mild 
degenerative joint disease (DJD) of the medial compartment of the 
right knee status post arthroscopic medial meniscectomy with 
evidence for chondromalacia of the medial femoral condyle, 
confirmed, in the examiner's opinion, radiographically and by 
asymmetric thigh and calf circumference; and mild degenerative 
arthritis of the left knee, in the examiner's opinion confirmed 
radiographically and by history of arthroscopic medial 
meniscectomy.  

As for the scar portion of the examination, physical examination 
of the skin of both knees revealed actually no residuals of scars 
from trocar sites, the scars apparently having been well placed 
in the skin lines and hidden within normal skin creases.  It was 
not possible to provide a measurement of length or width of any 
of the scars which usually occur in groups of three on each knee.  
There was no pain on examination of the scars and the only pain 
was on deep palpation of the medial and lateral joint lines as a 
result of DJD.  There was no adherence of scars to underlying 
tissues, the texture of the skin of the scars was described as 
normal, and the scars were described as stable.  There was no 
elevation or depression of the surface contours of the scars and 
the scars were noted to be superficial and, in fact, were not 
visible and were not deep.  There was no inflammation, edema or 
keloid formation of the scars.  The color of the scars must be 
normal because they were not identifiable.  There was no 
induration or inflexibility of the skin in any of the scars.  
There was no limitation of motion or other limitation of function 
caused by any of the scars.  The diagnosis was unidentifiable 
trocar site scars from bilateral arthroscopic knee procedures.  

The April 2009 imaging report of the Veteran's bilateral knees 
has been associated with the claims folder and reveals no 
evidence of an acute fracture or dislocation.  The knee joints 
and patellofemoral joint spaces were within normal limits, there 
was no evidence of joint effusion or loose body, and the soft 
tissues were within normal limits.  The impression was negative 
examination of the right and left knees.  

At this juncture, the Board notes that the assignment of a 
particular diagnostic code is dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Board finds that the Veteran's right knee disability would be 
better evaluated under 38 C.F.R. § 4.71a, DCs 5010 and 5260, as 
his left knee is, rather than 38 C.F.R. § 4.118, DC 7805 in 
conjunction with DC 5260.  This is so because the x-rays clearly 
show that he has degenerative changes of the right knee joint and 
the medical evidence supports a finding that he has some 
limitation of motion of the right knee.  See May 2004 and April 
2009 imaging reports; VA C&P examination reports; July 2008 
record from Shands Jacksonville.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for either of the Veteran's knee 
disabilities under DCs 5010 and 5260.  Although the Veteran has 
exhibited limitation of flexion in his bilateral knees on several 
occasions, this limitation is not compensable, as he has never 
exhibited flexion limited to less than 60 degrees.  See 38 C.F.R. 
§ 4.71a, DC 5260 (2010); see also VA C&P examination reports; 
July 2008 record from Shands Jacksonville.  Rather, flexion in 
the bilateral knees has, at worst, been limited to 115 degrees.  
See July 2008 record from Shands Jacksonville.  In the absence of 
compensable limitation of flexion under DC 5260, a 10 percent 
rating is appropriate, but a rating in excess of 10 percent is 
not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  The Board has considered whether ratings in excess of 10 
percent are warranted under the range of motion codes for the 
Veteran's bilateral knees on the basis of functional impairment 
and pain.  The Board acknowledges the Veteran's subjective 
complaints of painful motion, weakness, and an inability to 
kneel, squat or climb or stand for an extended period of time, 
which have been corroborated by the lay statements submitted by 
S.G., C.H. and S.E.  It also acknowledges that the May 2004 VA 
examiner noted a loss of 10 degrees of motion in the right knee 
due to pain, which was coupled with moderate weakness and 
fatigue, and a loss of five degrees of motion in the left knee, 
also coupled with moderate weakness and fatigue, as well as 
functional impairment with no squatting, climbing, kneeling or 
prolonged standing or walking for more than without a rest.  
Lastly, the Board acknowledges that the April 2009 VA examiner 
reported range of motion of the right knee decreased from zero to 
130 degrees to zero to 100 degrees actively and from zero to 140 
degrees to zero to 110 degrees passively, though the left knee's 
range of motion remained the same, and that there was evidence of 
increased pain and weakness after repetitive motion exercise, 
though no evidence of increased fatigability or incoordination.  

The Board finds that, even taking the effects of pain into 
consideration, ratings in excess of 10 percent are not warranted.  
This is so because the assignment of the 10 percent ratings 
contemplates such functional loss.  Moreover, the decrease in 
motion noted in May 2004 corresponds to flexion of 115 degrees 
(125 degrees minus 10 degrees) in the right knee and flexion of 
125 degrees (130 degrees minus five degrees) in the left; the 
decrease in motion noted in April 2009 corresponds to a loss of 
30 degrees of flexion in the right knee during both active and 
passive motion (130 degrees minus 100 degrees (active) and 130 
degrees minus 110 degrees (passive)).  None of these measurements 
amount to a compensable rating under DC 5260.  Based on the 
foregoing, the evidence does not support the assignment of an 
increased rating for either knee under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.

The Board has also considered the other diagnostic criteria 
related to the knees to determine whether an increased rating, or 
additional separate compensable ratings, are warranted under 
these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These diagnostic codes, however, are simply not 
applicable to the Veteran's service-connected bilateral knee 
disability as there is no evidence of ankylosis (DC 5256); 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint (DC 5258); any 
impairment of the tibia and fibula (DC 5262); or genu recurvatum 
(DC 5263).  See May 2004 and April 2009 imaging reports; VA C&P 
examination reports.  

Although extension was limited to five degrees on the right in 
July 2008, this is a noncompensable loss of motion under DC 5261, 
and the Veteran exhibited full, i.e., to zero degrees, extension 
of both knees both prior to and after this date.  See record from 
Shands Jacksonville; VA C&P examination reports.  And separate 10 
percent ratings for the pain and limitation of function exhibited 
with extension of each knee is not warranted since assigning two, 
separate compensable ratings based on painful motion under two 
separate diagnostic codes (i.e., under DCs 5260 and 5261) would 
be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.

The Board acknowledges that the Veteran previously had surgery of 
his bilateral knees to repair medial meniscus tears, but finds 
that DC 5259, which provides a 10 percent rating for symptomatic 
removal of the semilunar cartilage, is not for application 
because this, likewise, would be in violation of the rule of 
pyramiding.  See 38 C.F.R. § 4.14.

As noted above, separate 10 percent ratings were granted by the 
AMC for instability noted in the bilateral knees pursuant to 
38 C.F.R. § 4.71a, DC 5257, effective April 13, 2009.  See April 
2009 rating decision.  The Board has considered whether the 
evidence supports the assignment of the 10 percent ratings prior 
to this date and has determined that the 10 percent ratings 
should go back to July 14, 2008, the date on which the Veteran 
was seen at Shands Jacksonville.  While the Board acknowledges 
that physical examination on that day determined that the 
Veteran's knee joints were stable, he did report multiple giving 
way sensations with several near falls.  Prior to this date, the 
Veteran did not report any symptoms of instability in any lay 
statements and he denied buckling and the use of a brace at the 
time of the May 2004 VA examination.  See January 2004 VA Form 
21-4138; June 2004 notice of disagreement; February 2005 VA Form 
9.  Ratings in excess of 10 percent from July 14, 2008, forward 
are not warranted as the only other record in which bilateral 
knee instability was noted reports it as being mild, which 
equates to no more than slight lateral instability under DC 5257.  
See April 2009 VA C&P examination report.  Moreover, there is no 
evidence of any recurrent subluxation.  See May 2004 and April 
2009 imaging reports.  

Lastly, the Board has also considered whether separate ratings 
are warranted for the scars associated with the Veteran's 
service-connected bilateral knee disabilities.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  During the April 2009 VA 
examination, physical examination of the skin of both knees did 
not reveal any residuals of scars from trocar sites, and the 
examiner noted that the scars had apparently been well placed in 
the skin lines and hidden within normal skin creases.  The 
examiner was unable to provide a measurement for any of the scars 
and reported the absence of pain; adherence to underlying tissue; 
abnormal texture; instability; elevation or depression of the 
surface contours; inflammation, edema or keloid formation; 
induration or inflexibility of the skin; abnormal color; 
limitation of motion; and limitation of function.  The examiner 
also indicated that the scars were superficial, not visible and 
not deep.  

These are the only references to any scars on the Veteran's knees 
and these findings do not support the assignment of a separate 
rating for either scar as they are not deep and do not cause 
limited motion in an area that exceeds six square inches (39 
square centimeters); are not deep and nonlinear in an area of at 
least six square inches (39 square centimeters) but less than 12 
square inches (77 square centimeters); are not superficial 
without causing limited motion or superficial and nonlinear in an 
area of 144 square inches (929 square centimeters) or greater; 
are not superficial and unstable or painful on examination; and 
neither scar limits the Veteran's bilateral knee function.  See 
38 C.F.R. § 4.119, DCs 7801-7805 (2007); 73 F.R. 54708 (Sep. 23, 
2008).

II.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms exhibited by the Veteran's bilateral knee 
disabilities, to include pain, crepitus, tenderness, stiffness, 
locking, giving way and limitation of motion, are contemplated by 
the rating criteria (i.e., 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
DCs 5010, 5257, 5260, 5261), which reasonably describe his 
disabilities.  Therefore, referral for consideration of an 
extraschedular rating is not warranted for the Veteran's 
increased rating claims.  

III.	 Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Prior to the issuance of the May 2004 rating decision that is the 
subject of this appeal, the Veteran was advised of the evidence 
necessary to substantiate claims for service connection and an 
increased rating and of his and VA's respective duties in 
obtaining evidence.  See February 2004 letter.  The rating 
criteria used to evaluate the Veteran's bilateral knee 
disabilities was provided to the Veteran in a February 2005 
statement of the case (SOC) and an August 2008 AMC letter.  In 
the August 2008 letter, the Veteran was notified that VA uses a 
schedule for evaluating disabilities and that depending on the 
disability involved, assigns a rating from 0 to as much as 100 
percent.  He was told that in determining a disability rating, VA 
considers the severity and duration of the symptoms and the 
impact of the condition upon employment.  The Veteran was also 
notified of examples of evidence that he should identify or 
provide that may affect how his disability is rated.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for an initial rating in excess of 10 percent 
for the Veteran's left knee disability, the Board notes that 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated - it has been proven."  Dingess, 19 Vet. App. at 
491.  When service connection has been granted and an initial 
disability rating and effective date have been assigned, section 
5103(a) is no longer applicable.

The Board finds that any pre-adjudicatory § 5103(a) notice error 
is non-prejudicial in light of the post-adjudicatory notice and 
opportunity provided to develop the case during the extensive 
appellate proceedings.  The claims were readjudicated in 
supplemental SOCs (SSOCs) dated April 2009, January 2010 and 
March 2010.  Accordingly, the duty to notify has been fulfilled 
as to each claim.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
Veteran's VA and private treatment records have been associated 
with the claims folder and he was afforded appropriate VA 
examinations in connection with his claims.  These examinations, 
in particular the April 2009 examination, included a detailed 
recitation of the Veteran's complaints and history and recorded 
detailed medical findings.  The Board notes that pursuant to its 
May 2008 remand instructions, the RO/AMC sent the Veteran an 
August 2008 letter in which it asked him to identify all VA and 
non-VA facilities that had treated his knees since January 2003 
and to provide his consent and authorization for the release of 
treatment records from the Jacksonville Naval Hospital dated 
since January 2003.  The Veteran, however, did not respond to 
either of these requests.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

A rating in excess of 10 percent for scar, status post 
arthroscopic surgery for a right medial meniscus tear, is denied.  

An initial rating in excess of 10 percent for degenerative 
arthritis of the medial compartment of the left knee, post-
operative arthroscopy and debridement, is denied.  

A separate 10 percent rating under Diagnostic Code 5257, and no 
higher, for instability associated with service-connected scar, 
status post arthroscopic surgery for a right medial meniscus 
tear, have been met as of July 14, 2008, subject to the 
regulations governing the payment of monetary benefits.

A separate 10 percent rating under Diagnostic Code 5257, and no 
higher, for instability associated with service-connected 
degenerative arthritis of the medial compartment of the left 
knee, post-operative arthroscopy and debridement, have been met 
as of July 14, 2008, subject to the regulations governing the 
payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


